Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 2, 2021 has been entered. Claims 40-41 and 43-75, 79 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41, 43-46, 50, 52-53, 58-59, 68-69, 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al (US 2016/0176096) in view of Janszen (US 2016/0325478).
Regarding claim 40, Dyrlund discloses that, as illustrated in Figs. 1, 4 and 9, an extruder system (Fig. 1) for extruding cord reinforced extrudate (Fig. 1, item 120), the extruder system comprising:
an extruder head (Fig. 1, item 100) with one or more flow channels (Fig. 4, items 202, 204, 170 and 180) for receiving an extrusion material from an extruder (Fig. 1, item G); 
a die (Fig. 4, item 200) for receiving the extrusion material (from the extruder G) from the one or more flow channels (for example, in Fig. 4, item 204), and a cord guide (Fig. 9, item 400 (the 
wherein the extruder system comprises a holder (see label of the holder in attached annotated Figure III) for holding the die (see the relationship between the die assembly (200A and 200B) and the upper and lower walls 410, 412 (of the holder) in Fig. 4) with respect to the cord guide (see label of the cord guide in attached annotated Figure I or the nose 460 in Fig. 4).), 
wherein the extruder head is provided with an insertion slot (Fig. 4, item 402) that extends in an insertion direction (as shown) parallel to the cord plane through the extruder head,
wherein the one or more flow channels (for example, flow channels 170 and 180) debouch into the insertion slot at a flow area (as shown),
wherein the die and the cord guide are insertable (as shown in Fig. 4) in the insertion direction (as shown in Fig. 4 ) from a position completely outside of the insertion slot into a die position downstream (i.e. the position where the profile die 200 is located in Fig. 4) of the flow area and a cord guide position upstream (i.e. the position where the cassette 400 (or the cord guide) is located) of the flow area, respectively (as shown in Fig. 4), with respect to the insertion direction , and
wherein the die is arranged to be connected to the cord guide by the holder such that the die and the cord guide are simultaneously insertable into the insertion slot (The nose 460 of the cassette is positioned adjacent the die assembly 200. As shown in Figs. 4 and 13, the rear face 201 of the die 200 has angled passageways 204 for communicating elastomer through the die outlet hole 202. The die assembly 200 further includes an insert 500 which is removably mounted in a slot 504 of the die assembly ([0055], lines 1-6)).

In the same field of endeavor, extruder tooling, Janszen discloses that, as illustrated in Figs. 3-4, the die members 51, 52 and the guide members 21, 22 are integrated ready before the clamps 61 and 62 are closed ([0041], [0042], [0043] and [0046]). It is understandable that by making the die, the guide members and the holder integral they would need to be insertable from the same direction which is the insertion direction.
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Janszen to provide that the die and the cord guide are integrated/assembled ready then inserted into the holder. Doing so would be possible to reduce or eliminate tolerances between members and ensure that the die is always correctly aligned with cord guide, as recognized by Janszen ([0014]).
Regarding claim 41, Dyrlund discloses that, in the extruder system the extruder head is provided with an interior surface (see label of the interior surface of the insertion slot 402 in attached annotated Figure I) that defines the insertion slot,
wherein the die (Fig. 13A, item 200) is provided with a first slide surface (see label of the first slide surface in attached annotated Figure II) and a second slide surface (see label of the second slide surface in attached annotated Figure II) extending parallel to and on opposite sides of the cord plane and wherein the cord guide is provided with a third slide surface (see label of the third slide surface in attached annotated Figure I) and a fourth slide surface (see label of the fourth slide surface in attached annotated Figure I) extending parallel to and on opposite sides 

    PNG
    media_image1.png
    666
    594
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 9 in the teachings of Dyrlund)

    PNG
    media_image2.png
    442
    668
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 13Ain the teachings of Dyrlund)

    PNG
    media_image3.png
    696
    649
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 3 in the teachings of Dyrlund)
43, Dyrlund discloses that, in the extruder system the holder is directly connected to the cord guide (see the relationship of the die, the cord guide and the holder in attached annotated Figure III).
 Regarding claim 44, Dyrlund discloses that, in the extruder system the holder comprises a base (see label of the base in attached annotated Figure III) at the cord guide.
Regarding claims 45 and 52, Dyrlund discloses that, in the extruder system the holder comprises a first holding member and a second holding member (see labels of the first holding member and the second holding member in attached annotated Figure IV) that are arranged to extend from the base towards and alongside the die in the insertion direction at a first side and a second side (see attached annotated Figure IV), respectively, of the die in a transverse direction perpendicular to the insertion direction. Dyrlund discloses that, as illustrated in Fig. 10, the first holding member and the second holding member are connectable to the sides of the cord guide in a transverse direction perpendicular to the insertion direction.

    PNG
    media_image4.png
    854
    661
    media_image4.png
    Greyscale

Annotated Figure IV (based on Fig. 10 in the teachings of Dyrlund)

Regarding claims 46 and 53, Dyrlund discloses that, in the extruder system the die (see labels of the die core and the die assembly in attached annotated Figure IV) is mountable to the holder in a mounting direction opposite to the insertion direction (as shown in attached annotated Figure IV). 
50, Dyrlund discloses that, in the extruder system the first holding member and the second holding member (see labels of the first holding member and the second holding member in attached annotated Figure IV) are provided with one or more mating surfaces which are arranged to abut the die (as shown in Fig. 3) in the insertion direction and which are spaced apart from the cord guide in the insertion direction to form the flow area (for example the angled passageways 204 as illustrated in Fig. 3) between the die and the cord guide. 
Regarding claims 58-59, Dyrlund discloses that, as illustrated in Fig. 13A (also see attached annotated Figure II), fasteners 507 (the first coupling element) are jacking screws to assist to assist in pressing the insert 500 (the die core) out of the die assembly  for cord changing. The insert has a front sealing edges 510 (the abutment surface; see label of the abutment surface in attached annotated Figure II) that is positioned in the insert slot 504. The insert 500 functions to seal the die edges to prevent leakage, particularly near the edges of the die. As pressure (elastomer material from the extruder) increases in the die assembly, the insert is pushed further (i.e. having a movement) into the die, resulting in the insert sealing edge 510 forming a seal with the dire edges 220 located around the outlet hole 202 ([0055], lines 8-16). Thus, Dyrlund discloses that, the extruder system further comprises a first coupling element (for example the fastener 507) for coupling the die to the cord guide, wherein the first coupling element allows for movement of the die with respect to the cord guide in the insertion direction into the die position (when the pressure of elastomer material is on). The extruder head provides an abutment surface (the front sealing edge 510) for abutting the die (the insert 500) in a direction opposite to the insertion direction when the die is in the die position.       
68, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the die (the insert 500 (the die core)) the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) have a die height and a cord guide height, respectively, in a direction normal to the cord plane, wherein the die height is smaller than the cord guide height (as shown). 
Regarding claim 69, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the insertion slot has a first slot height and a second slot height at the die position (the insert 500) and the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) position, respectively, in a direction normal to the cord plane, wherein the first slot height is smaller than the second slot height (determined by the height of the die and the cord guide, respectively) (as shown).
Regarding claim 73, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system the one or more flow channels (Fig. 3, items 170, 180 and 204) comprises a first flow channel (for example item 170 in Fig. 3) that debouches into the flow area (the channels 204 and 202 in Fig. 3) from a first side of the cord plane and a second flow channel (for example item 180 in Fig. 3) that debouches into the flow area from a second side of the cord plane opposite the first side.
Regarding claim 74, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system the die (the insert 500) and the cord guide (the nose 460) are provided with a die inlet opening (as shown in Fig. 3) and a cord guide nose (the nose 460), respectively, that together form the flow area (Fig. 3, items 204 and 202) which is aligned with or connects to the first flow channel (Fig. 3, item 170) at the first side of the cord plane and the second flow channel (Fig. 3, item 
Regarding claim 75, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system a first cover (Fig. 3, item 172) is provided between the first extruder head member (Fig. 130, item 130) and the first clamping member (Fig. 3, item 150) and a second cover (Fig. 3, item 184) is provided between the second extruder head member (Fig. 3, item 140) and the second clamping member (Fig. 3, item 182) for sealing the first flow channel and the second flow channel, respectively, from the extruder head.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49, 51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 46 above, further in view of Ible (U.S Patent No. 4,300,878).
Regarding claim 47, Dyrlund in the combination discloses the first holding member and the second holding member for the cord guide and the die. However, Dyrlund does not explicitly disclose that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. In the same field of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ible to provide that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. Doing so would be possible to achieve uniformity of rubberization and the maintenance of accurate cord-spacing in the strip or ply, as recognized by Ible (col. 1, lines 11-16).
Regarding claims 48-49, Dyrlund discloses that, in the extruder system the cord guide (Fig. 3, item 460) comprises a first cord guide member (see label of the first cord guide member in attached annotated Figure III) and a second cord guide member (see label of the second cord guide member in attached annotated Figure III) which are arranged to be mated to each other on opposite sides of the cord plane (as shown in Figure III),
wherein one of the first cord guide member and the second cord guide member is directly connected to the holder (Fig. 3, item 400). 

Dyrlund discloses the claimed invention except for separating the cord guide into the first guide member having a third mounting element and the second guide member having a fourth mounting element which are arranged to slidably engage the first guiding element and the second guiding element, respectively, in the mounting direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Dyrlund and Ible, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of having easily accessing to the cord guide for maintaining.
Regarding claim 51, Dyrlund discloses that, in the extruder system the cord guide is provided with a cord guide nose (Fig. 3, item 460) that together with the die defines the flow area (Fig. 3, item 204),
wherein the first cord guide member (see label of the first cord guide member in attached annotated Figure III) and the second cord guide member (see label of the second cord guide member in attached annotated Figure III) are provided with first mating surfaces (Fig. 3, item 461) and second mating surfaces (Fig. 3, item 465), respectively, which are arranged to abut the die in the insertion direction and which are spaced apart from the cord guide nose in the insertion direction to form the flow area (Fig. 3, item 204) between the die and the cord guide.
 Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 53 above, further in view of Ible (U.S Patent No. 4,300,878).
Regarding claim 54, Dyrlund in the combination discloses the first holding member and the second holding member for the cord guide and the die. However, Dyrlund does not explicitly disclose that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. In the same field of endeavor, extrusion die, Ible discloses that, as illustrated in Fig. 3, the ramps 51 are adapted to engage the lateral end portions of the insert 4 (cord guide). With the insert in place on the ramps 51, there is thus formed a pre-shaping channel 54 which constitutes the single avenue for extrusion rubber 55 to flow to the entry 46 to be joined with cords 56 (col. 3, lines 15-20). The features of the ramps 51 can be considered as the first mounting element and the second mounting element, respectively and the features of the lateral end portions of the insert 4 can be considered as the first guiding element and the second guiding elements, respectively. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ible to provide that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively and the first mounting element and the second mounting element are arranged to slidably engage the first guiding element and the second guiding element, respectively, in the mounting .
 Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 40 above, further in view of Ible (U.S Patent No. 4,300,878).
Regarding claims 55-57, Dyrlund in the combination discloses that, in the extruder system the cord guide (Fig. 3, item 460) comprises a first cord guide member (see label of the first cord guide member in attached annotated Figure III) and a second cord guide member (see label of the second cord guide member in attached annotated Figure III) which are arranged to be mated to each other on opposite sides of the cord plane (as shown in Figure III).
As illustrated in Fig. 12, Dyrlund discloses that the first guide member and the second guide member are integrated together (as shown). Thus, Dyrlund discloses that the cord guide comprises a first cord guide member and a second cord guide member which are indivisible (related to claim 57).   
Dyrlund in the combination discloses the claimed invention except for separating the cord guide into the first guide member and the second guide member which are arranged to be mated to each other on opposite sides of the cord plane. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Dyrlund, Jaszen and Ible, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of having easily accessing to the cord guide for maintaining.
Claims 60-62 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 41 above, further in view of Mixell et al. (U.S Patent No. 3,517,097).
Regarding claims 60 and 62, Dyrlund in the combination discloses that, as illustrated in attached annotated Figure II, the extruder system is provided the first slide surface and the second slide surface for the die (the die core 500). The edges 510 (of the insert 500) provides a sealing function especially pressure from elastomer material is on. 
However, Dyrlund does not explicitly disclose the first sealing element and the second sealing element for sealing the flow area from the interior surface downstream with respect to the insertion direction.
In the same field of endeavor, forming and curing continuous elastomeric strip, Mixell discloses that, as illustrated in the single Figure, annular seals 47 and 48 of a compressive material serve to prevent fluid leakage through the respective connections (col. 4, lines 23-25). As illustrated in the single Figure, the seals 47 and 48 are sealing gutters opening towards the interior surfaces and the sealing gutters are in fluid communication with the flow area to receive leaked extrusion material.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mixell to provide the first sealing element between the first sliding surface and the interior surface and the second sealing element between the second sliding surface and the interior surface and the first sealing element and the second sealing element are sealing gutters. Doing so would be possible reducing leakage in the extruder system.
61, the combination of Dyrlund and Mixell provides the sealing elements to the extruder system. However, the combination does not explicitly disclose the locations of the sealing elements such as that the sealing elements are located at less than half the die (the insert 500) length from the flow area when the die is in the die position. Apparently, where the positions of the sealing grooves are located and what the dimensions of the sealing grooves are designed are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first sealing element and the second sealing element are located at less than half the die length from the flow area when the die is in the die position) as a result of routine optimization of the result effective variable of designing of the sealing elements in an effort to prevent leakage of fluid in the extruder system.
Regarding claim 64, Dyrlund discloses that, as illustrated in Fig. 17, the die insert 600 further includes two edge flow channels 620 formed in the corner between the lower face 612 and the wing shaped portion 616 of the die outer end 602. Each edge flow channel 620 forms a V shaped slit between the wing shaped portion 616 and the lower face 612. The opening of the edge flow channel faces the die outlet. The angled passageway 704 adjacent each edge flow channel 620 has an internal chamfer in each corner 710. Thus the edge flow channels 620 together with the chamfered corners 710 increase the flow area at the outer corners of the die. This increased flow area increases the rubber flow and reduced drag. Thus, Dyrlund discloses that, the die (the insert 600) is provided with a die outlet opening that forms the extrusion material into the extrudate and an accumulation recess (the edge flow channels 620 and the chamfered corners 710) that is located between the first slide surface and the die outlet 
Regarding claims 65 and 67, Dyrlund in the combination discloses that, as illustrated in attached annotated Figure I, the extruder system is provided the third slide surface and the fourth slide surface for the cord guide (the cassette 400). 
However, Dyrlund does not explicitly disclose the third sealing element and the fourth sealing element for sealing the flow area from the interior surface upstream with respect to the insertion direction.
In the same field of endeavor, forming and curing continuous elastomeric strip, Mixell discloses that, as illustrated in the single Figure, annular seals 47 and 48 of a compressive material serve to prevent fluid leakage through the respective connections (col. 4, lines 23-25). As illustrated in the single Figure, the seals 47 and 48 are sealing gutters opening towards the interior surfaces and the sealing gutters are in fluid communication with the flow area to receive leaked extrusion material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mixell to provide the third sealing element between the third sliding surface and the interior surface and the fourth sealing element between the fourth sliding surface and the interior surface and the third sealing element and the fourth sealing element are sealing gutters. Doing so would be possible reducing leakage in the extruder system.
66, the combination of Dyrlund and Mixell provides the sealing elements and the cord guide to the extruder system. However, the combination does not explicitly disclose the locations of the sealing elements (for example the third sealing element and the fourth sealing element) such as that the sealing elements are located at less than half the cord guide (the nose 460) length from the flow area when the cord guide is in the cord guide position. Apparently, where the positions of the sealing grooves are located and what the dimensions of the sealing grooves are designed are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the third sealing element and the fourth sealing element are located at less than half the cord guide length from the flow area when the cord guide is in the cord guide position) as a result of routine optimization of the result effective variable of designing of the sealing elements in an effort to prevent leakage of fluid in the extruder system.
Claims 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 40 above.
Regarding claims 70-71, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the die (the insert 500 (the die core)) the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) have a die height and a cord guide height, respectively, in a direction normal to the cord plane and correspondingly, the first slot for inserting the die has the first slot height and the second slot for inserting the cord guide has the second slot height, respectively. Dyrlund does not disclose that the heights of the die including the first slot and the cord guide including the second slot are equal. Apparently, the 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the heights of the die including the first slot and the cord guide including the second slot are equal) as a result of routine optimization of the result effective variable of designing of the die and the cord guide in an effort to provide alternative designs for the extruder system.
  Claims 63 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 40 above, further in view of Druet et al. (US 2008/0038392).
Regarding claim 63 and 72, Dyrlund in the combination discloses the extruder system including the die and the cord guide. 
However, Dyrlund does not disclose to apply an actuator to drive either the die or the cord guide. 
In the same field of endeavor, mobile die, Druet discloses that, as illustrated in Fig. 4, the mobile die 12 is set in motion by an actuator connected to the rear portion of the mobile die 12. The actuator passes through the central chamber 51 and the support 3, and comprises a front portion 13, an intermediate portion 15 and a head 17 as illustrated in Fig. 4 ([0039]). Further, Druet discloses that, as illustrated in Figs. 1-2 and 7, Fig. 2 shows the sheathing device in the so-termed “high speed” configuration. The mobile die 12 is moved upstream in the device and the internal portion of the mobile die fits around the end of the cord guide (Fig. 1, item 2), clear of the interior space of the central chamber 51 which then communicates directly 72). It is also understandable that in this position (“high speed” configuration) the die 12 and the cord guide 2 are retracted from the insertion slot in a retraction direction opposite to the insertion direction. Because in the retraction position ( or “high speed” configuration) of the mobile die 12 and the cord guide 2, material is cleared off through the mobile die 12 and directly communicates with the inside of the outlet die 4. That being said, during the mobile die 12 being moved upstream and fitting around the end of the cord guide 2, extrusion material is cut-off into the mobile die through flow channels. The edge feature (see label of sharp edge as a knife in attached annotated Figure V) of the mobile die 12 can be considered as a knife providing the function (cutting-off material). As illustrated in attached annotated Figure V, the knife (as shown) is formed by two sharp edges at the end of the die facing in the retraction direction.   
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Druet to provide the die is provided with a knife (having two sharp edges) at the flow area (Fig. 2, item 51) that is arranged to cut-off extrusion material remaining in the flow area from the extrusion material in the one or more flow channels when the die and the 

    PNG
    media_image5.png
    276
    603
    media_image5.png
    Greyscale

Annotated Figure V (based on Fig. 7 in the teachings of Druet)
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al. and Janszen as applied to claim 40 above, further in view of Chung et al. (U.S Patent No. 4,588,538).
Regarding claim 79, Dyrlund in the combination discloses the extruder system including the die and the cord guide. Further, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system a first cover (Fig. 3, item 172) is provided between the first extruder head member (Fig. 130, item 130) and the first clamping member (Fig. 3, item 150) and a second cover (Fig. 3, item 184) is provided between the second extruder head member (Fig. 3, item 140) and the second clamping member (Fig. 3, item 182) for sealing the first flow channel and the second flow channel, respectively, from the extruder head.  

In the same field of endeavor, forming fiber reinforced tapes, Chung discloses that, as illustrated in Figs. 4-5, the modified crosshead die is also provided with a drain opening (72) to allow escape of excess impregnation plastic as it builds up within the die (col. 11, lines 37-40). Thus, based on the teachings of Dyrlund, Chuang discloses that the first clamping member and the second clamping member are provided with a first drain channel and a second drain channel (duplication if necessary), respectively, for draining superfluous extrusion material from the slots when the cord guide and the die are inserted.
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chuang to provide that the first clamping member and the second clamping member are provided with a first drain channel and a second drain channel, respectively, for draining superfluous extrusion material from the slots when the cord guide and the die. Doing so would be possible to remoive escape of excess impregnation plastic material effectively.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered. 
In response to applicant’s arguments (as amended) for claim 40 that Dyrlund does not teach to preassemble or connect the cassette 400 and the die assembly 200 prior to mounting the parts to the cross-head assembly, it is persuasive.  

In the same field of endeavor, extruder tooling, Janszen discloses that, as illustrated in Figs. 3-4, the die members 51, 52 and the guide members 21, 22 are integrated ready before the clamps 61 and 62 are closed ([0041], [0042], [0043] and [0046]). It is understandable that by making the die, the guide members and the holder integral they would need to be insertable from the same direction which is the insertion direction.   
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Janszen to provide that the die and the cord guide are integrated/assembled ready then inserted into the holder from the insertion direction. Doing so would be possible to reduce or eliminate tolerances between members and ensure that the die is always correctly aligned with cord guide, as recognized by Janszen ([0014]).
Regarding arguments for claims 62 and 67 that Mixell does neither teach nor render obvious a gutter in fluid communication with flow area for receiving leaked extrusion material, it is not persuasive. The sealing elements 47 and 48 of a compressive material serve to prevent fluid leakage through the respective connections (col. 4, lines 23-25). Thus, there are grooves to hold the compressive material (as shown in Fig.). The compressive material can be cured leaked extrusion material or other materials without limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742